DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 04/18/2022 has been entered. 

Response to Arguments

Applicant's submission filed 04/18/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by correcting typographical errors.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by clarifying language in claim 27.  Applicant’s arguments regarding the 102 and double patenting rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/575460 (“APP’460”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, APP’460 only discloses a single completely defined compound species called Lu-HTK01169 (see Fig. 1 of APP’460), whereas the claims of this application are drawn to a broad genus of a compound of Formula (I-a) or (I-b).  Because there is substantial variation within the genus, there is insufficient description of a representative number of species in order to satisfy the written description requirement of the claimed genus.  MPEP 2163.05.  No claims in this application are drawn to only the single completely defined compound species Lu-HTK01169 in order to receive the benefit of the earlier filing date. The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP 2152.01.  Thus, the effective filing date of each claim is 10/22/2018.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46 - 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (of record; from IDS; 2018 Mol. Pharmaceutics 15: 5183-5191; “Kuo”).
This rejection is maintained for the reasons set forth in the office action mailed 03/03/2022 and for the reasons set forth below.	Applicant argues that independent claim 1 has been amended to remove 
    PNG
    media_image1.png
    100
    118
    media_image1.png
    Greyscale
from the possible substituents for R1. Kuo does not teach the remaining R1 substituents recited in independent claim 1. Therefore, claim 1 and its dependent claims 2, 4, 12, 15, 27, 30, 31, 35, 40, 42, 43, 46-48, 50, and 51 are not anticipated by Kuo's 177Lu-HTK01169. 
These arguments are not persuasive.  Claims 46-48 do not depend from claim 1 and still encompass 
    PNG
    media_image1.png
    100
    118
    media_image1.png
    Greyscale
as a possible substituent. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 - 4, 12, 15, 18, 27, 29 - 31, 35, 40, 42, 43, 46 - 48, 50, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/371,587 (“APP’587”) (reference application). 
This rejection is maintained for the reasons set forth in the office action mailed 03/03/2022 and for the reasons set forth below.
Applicant argues that the effective U.S. filing date of the present application is October 22, 2018, whereas the effective U.S. filing date of U.S. Patent Appln. No. 17/371,587 is June 19, 2020. The present application has an earlier effective U.S. filing date than the reference application. Accordingly, Applicant respectfully requests withdrawal of the present rejection and issuance of allowance as the only rejection remaining in this application is this provisional non-statutory obviousness-type double patenting.
These arguments are not persuasive.  The provisional non-statutory double patenting rejection is not the only rejection remaining in the present application.  Thus, the rejection is maintained.

Potential Allowable Subject Matter

Claims 1 - 4, 12, 15, 18, 27, 29 - 31, 35, 40, 42, 43, 50, and 51 appear to be free of the prior art.  The closest prior art is Kuo et al. (of record; from IDS; 2018 Mol. Pharmaceutics 15: 5183-5191; “Kuo”).  Kuo teaches the compound 177Lu-HTK01169, and methods of imaging and treating with the compound, wherein the compound is of formula (I-a) of claim 1 wherein R1 is 
    PNG
    media_image1.png
    100
    118
    media_image1.png
    Greyscale
, R2 is I, R3 is 
    PNG
    media_image2.png
    128
    119
    media_image2.png
    Greyscale
, L is -(CH2)4NH-, R4 is DOTA, X is 177Lu, and n is 3 (Abstract; p 5186; Fig. 1, 3, and 5-7; and Table 1).  However, claim 1 no longer encompasses a compound wherein R1 is 
    PNG
    media_image1.png
    100
    118
    media_image1.png
    Greyscale
, and the prior art provides no rationale to modify the compound of Kuo and use a moiety that is alternative to 
    PNG
    media_image1.png
    100
    118
    media_image1.png
    Greyscale
.

Conclusion

No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618